UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2015 OR [_] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from: to . Commission File Number: 001-336180 ULURU Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 41-2118656 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 4452 Beltway Drive Addison, Texas (Address of Principal Executive Offices) (Zip Code) (214) 905-5145 Registrant's Telephone Number, including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerate filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 16, 2015, there were 29,194,183 shares of the registrant’s Common Stock, $0.001 par value per share (“Common Stock”), and no shares of Series A Preferred Stock, $0.001 par value per share, issued and outstanding. ULURU Inc. INDEX TO FORM 10-Q For the Quarter Ended SEPTEMBER 30, 2015 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 (audited) 3 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4. Controls and Procedures. 29 PART II OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 1A. Risk Factors. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 30 Item 4. Mine Safety Disclosures. 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 Signatures. 31 - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements. ULURU Inc. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2015 December 31, 2014 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable – related party, net Inventory Prepaid expenses and deferred charges Total Current Assets Property, Equipment and Leasehold Improvements, net Other Assets Intangible assets, net Investment in unconsolidated subsidiary Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Promissory notes payable, net of unamortized debt discount and debt issuance costs, current portion Deferred revenue, current portion Total Current Liabilities Long Term Liabilities Deferred revenue, net of current portion Total Long Term Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock - $0.001 par value; 20,000 shares authorized; Preferred Stock Series A, 1,000 shares designated; no shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Common Stock - $0.001 par value; 200,000,000 shares authorized; 25,237,249 and 24,458,018 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated(deficit) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine months Ended September 30, Revenues License fees $ Royalty income Product sales, net Total Revenues Costs and Expenses Cost of product sold Research and development Selling, general and administrative Amortization of intangible assets Depreciation Total Costs and Expenses Operating (Loss) Other Income (Expense) Interest and miscellaneous income Interest (expense) income ) Equity in earnings (loss) of unconsolidated subsidiary Foreign currency transaction gain (loss) Loss on early extinguishment of convertible note ) (Loss) Before Income Taxes ) Income taxes Net (Loss) $ ) $ ) $ ) $ ) Basic and diluted net (loss) per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. - 4 - Table of Contents ULURU Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of intangible assets Depreciation Share-based compensation for stock and options issued to employees Share-based compensation for options issued to non-employees Equity in earnings (loss) of unconsolidated subsidiary Amortization of debt discount on convertible note ) Amortization of debt discount on promissory note Amortization of debt issuance costs Warrants issued (cancelled) for services Common stock issued (cancelled) for services ) Common stock issued for interest due on convertible note Loss on early extinguishment of convertible note Change in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and deferred charges Notes receivable and accrued interest Accounts payable ) Accrued liabilities ) Accrued interest ) Deferred revenue ) ) Total Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES : Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES : Proceeds from sale of common stock and warrants, net Proceeds from exercise of common stock warrants Proceeds from issuance of promissory note and warrant, net Offering cost adjustment – preferred stock sale in 2011 Repayment of principle due on convertible note ) Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash,beginning of period Cash,end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $ Non-cash investing and financing activities: Issuance of common stock for principle due on convertible note $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents ULURU Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. COMPANY OVERVIEW AND BASIS OF PRESENTATION Company Overview ULURU Inc. (hereinafter “we”, “our”, “us”, “ULURU”, or the “Company”) is a Nevada corporation.We are a diversified specialty pharmaceutical company committed to developing and commercializing a broad range of innovative wound care and muco-adhesive film products based on our patented Nanoflex® and OraDiscTM technologies, with the goal of improving outcomes for patients, health care professionals, and health care payers. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and include the accounts of ULURU Inc., a Nevada corporation, and its wholly-owned subsidiary, Uluru Delaware Inc., a Delaware corporation.They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of September 30, 2015 and the results of its operations for the three and nine months ended September 30, 2015 and 2014 and cash flows for the nine months ended September 30, 2015 and 2014 have been made. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, as well as disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results may differ from those estimates and assumptions.These differences are usually minor and are included in our consolidated financial statements as soon as they are known.Our estimates, judgments, and assumptions are continually evaluated based on available information and experience. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. All intercompany transactions and balances have been eliminated in consolidation. Operating results for the three and nine months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the Securities and Exchange Commission on April 1, 2015, including the risk factors set forth therein. Liquidity and Going Concern The report of our independent registered public accounting firm for the fiscal year ended December 31, 2014, contained an explanatory paragraph to reflect its significant doubt about our ability to continue as a going concern as a result of our history of losses and our liquidity position, as discussed herein and in this Form 10-Q.Based on our existing liquidity, the proceeds from the October 2015 Offering (described in Note 18.), the expected level of operating expenses, projected sales of our existing products combined with other revenues and financing transactions we are exploring, we believe that we do not have sufficient working capital to meet our working capital and capital expenditure requirements beyond the fourth quarter of 2015.In the long run we cannot be sure that our anticipated revenue growth will be realized or that we will generate significant positive cash flow from operations.Moreover, we may not be able to raise sufficient additional capital on acceptable returns, or at all, to continue operations and may not be able to execute any strategic transactions.Therefore, we are unable to assert that our financial position is sufficient to fund operations beyond the fourth quarter of 2015, and as a result, there is substantial doubt about our ability to continue as a going concern beyond the fourth quarter of 2015. - 6 - NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies used in preparation of these condensed consolidated financial statements for the three and nine months ended September 30, 2015 are consistent with those discussed in Note 2 to the consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the Securities and Exchange Commission on April 1, 2015. NOTE 3. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS In April 2015, the Financial Accounting Standards Board issued Update No.2015-03, Simplifying the Presentation of Debt Issuance Costs, which requires debt issuance costs related to a recognized debt liability to be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The guidance is effective January 1, 2016 with early adoption permitted.The Company has elected early adoption as the guidance is a change in financial statement presentation only and will not have a material impact in the consolidated financial results. There were no other new accounting pronouncements adopted or enacted during the periods presented that had, or are expected to have, a material impact on our financial statements. NOTE 4. SEGMENT INFORMATION We operate in one business segment: the research, development and commercialization of pharmaceutical products.Our corporate headquarters in the United States collects product sales, licensing fees, and royalties from our arrangements with external customers and licensees.Our entire business is managed by a single management team, which reports to the Chief Executive Officer. Our revenues are currently derived primarily from seven licensees for international activities and our domestic sales activities of Altrazeal®. Revenues per geographic area, along with relative percentages of total revenues, for the three and nine months ended September 30 are summarized as follows: Three Months Ended September 30, Nine months Ended September 30, Revenues % Domestic $ 25
